 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GRESS,                                    No. 2:13-cv-00328-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    DR. CHRISTOPHER SMITH, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding through counsel, filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 6, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. (ECF No. 171.) Plaintiff

23   filed objections to the findings and recommendations (ECF No. 173); Defendants filed a response

24   (ECF No. 174).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed December 6, 2018 (ECF No. 171), are

 3   adopted in full; and

 4          2. Defendants’ motions for summary judgment are granted in part, and denied in part, as

 5   follows:

 6          A. Eighth Amendment Claims

 7          1. Defendants are granted summary judgment on Plaintiff’s claims that Defendants

 8   interfered or delayed a DVI doctor’s alleged recommendation that Plaintiff receive a CT scan;

 9          2. Defendants are granted summary judgment on Plaintiff’s claim that they failed to

10   diagnose Plaintiff’s brain tumor;

11          3. Defendants Moreno, Dr. Galloway and Todd are granted summary judgment based on

12   claims arising before November of 2006;

13          4. Defendant Dr. Galloway’s motion for summary judgment (ECF No. 104, 119) is

14   granted;

15          5. Defendant Dr. Naseer’s motion for summary judgment (ECF No. 105, 120) is granted;

16          6. Defendant Dr. Tseng’s motion for summary judgment (ECF No. 103, 122) is granted;

17          7. Defendant Dr. Barnett’s motion for summary judgment (ECF No. 107, 118) is granted;

18          8. Defendant Dr. Smith’s motion for summary judgment (ECF No. 106, 121) is granted;

19          9. The remaining Defendants’ motion for summary judgment (ECF No. 117) is granted in

20   part and denied in part, as follows:
21                  A. Defendant Moreno’s motion for summary judgment is granted;

22                  B. Defendant Dr. Nale’s motion for summary judgment is denied;

23                  C. Defendant Villanueva’s motion for summary judgment is granted;

24                  D. Defendant Kettelhake’s motion for summary judgment is denied;

25                  E. Defendant Todd is granted summary judgment on all claims except Plaintiff’s

26   claims arising from the December 5, 2011, medical visit;
27                  F. Defendant Akintola’s motion for summary judgment is denied as to care

28   provided in 2013, and granted in all other respects; and
                                                       2
 1                    G. Defendant Dr. Heatley’s motion for summary judgment is granted on all

 2   claims.

 3             10. Defendants are granted summary judgment on Plaintiff’s allegations that any

 4   Defendant is liable under a claim of supervisory liability.

 5             B. State Law Claims

 6             Plaintiff’s medical malpractice claims against all Defendants are dismissed as

 7   barred by the statute of limitations.

 8   Dated: February 26, 2019

 9

10

11
                                         Troy L. Nunley
12                                       United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
